UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
NUNEZ,
                 Plaintiff,
        -v-                                                            No. 11 CV 5845-LTS-JCF
N.Y.C. DEPARTMENT OF CORRECTIONS et al.,
                 Defendant.
-------------------------------------------------------x




                                                     ORDER
                 The Court has reviewed the Second Remedial Order Report of the Nunez

Independent Monitor. (Docket entry no. 373.) The Second Remedial Order Report details issues

that have developed which are of great concern to the Court, specifically those described in the

section titled “Addressing the Lack of Timely Accountability” (id. at 16.) To ensure that the

issues are addressed efficiently and expeditiously, the Court hereby directs the Monitoring Team

to file a status report, including an update on any further recommendations or plans the

Monitoring Team has developed to address the concerns identified in the Second Remedial

Order Report, no later than October 1, 2021.

        SO ORDERED.
Dated: July 2, 2021                                                    __/s/ Laura Taylor Swain____
       New York New York                                               Laura Taylor Swain
                                                                       Chief United States District Judge




NUNEZ - STAT RPT ORD.DOCX                                  VERSION JULY 2, 2021                             1
